DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  applicant recites in line 2 “...coupled with anammox in anoxic zone” where it appears applicant intended “...coupled with anammox in an anoxic zone.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the anaerobic zone” and “a first compartment of the anoxic zone” in lines 6 and 7, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN 109355419) in view of Gao et al. (CN 10683032).
  	Ding et al. disclose an apparatus for treating municipal sewage by AOA process via endogenous partial denitrification coupled with anammox in an anoxic zone (abstract; 2.5), characterized in that, the apparatus comprises a raw water tank (1) for sewage, an AOA reactor (2) and a sedimentation tank (3) which are sequentially connected; wherein

 	the AOA reactor includes eight compartments and is divided into an anaerobic zone (2.2)
  	Gao et al. disclose an apparatus in which a filler frame (16) is provided in an anoxic zone (9; abstract) in order to, for example, facilitate the degradation of nitrogen containing compounds.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the apparatus of Ding et al. such that it includes a filler frame in order to, for example, facilitate the degradation of nitrogen containing compounds.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Per claim 2, while claim 1 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious a method of applying the apparatus as recited in claim 2.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
09/30/21